DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: Lines 1-2 reading “wherein the first and second hook features” should read --wherein the first hook feature and the second hook feature--.  Appropriate correction is required to avoid indefiniteness.

Claim 4 is objected to because of the following informalities: Line 2 reading “the first and second guard arms” should read --the first guard arm and the second guard arm--.  Appropriate correction is required to avoid indefiniteness.

Claim 10 is objected to because of the following informalities: Line 10 reading “a catheter assembly” should read --the catheter assembly--.  Appropriate correction is required to avoid indefiniteness.

Claim 11 is objected to because of the following informalities: Lines 1-2 reading “the first and second guard arms” should read --the first guard arm and the second guard arm--.  Appropriate correction is required to avoid indefiniteness.
Claim 14 is objected to because of the following informalities: Lines 1-2 reading “the two opposed safety clip retention tabs” should read --the first retention tab and the second retention tab--.  Appropriate correction is required to avoid indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the safety clip further including two opposed safety clip retention tabs” in Lines 14-15. It is unclear from this limitation whether these are the same retention tabs as “a first retention tab” and “a second retention tab” first recited in Lines 7-8. For purposes of examination, the multiple instances of retention tabs are being treated as the same structure. Appropriate correction and/or clarification is required.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the safety clip housing" in Lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the term “the safety clip housing” is being interpreted as “the housing.” Appropriate correction and/or clarification is required.
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the safety clip further including two opposed safety clip retention tabs” in Line 15. It is unclear from this limitation whether these are the same retention tabs as “a first retention tab” and “a second retention tab” first recited in Line 11. For purposes of examination, the multiple instances of retention tabs are being treated as the same structure. Appropriate correction and/or clarification is required.
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the first guard arm defining a first aperture, the first guard arm defining a second aperture” in Lines 12-13. It is unclear from applicant’s specification and figures how the first and second aperture can both be defined within the first guard arm. Applicant’s Figs. 9A-10B fail to support such an embodiment wherein applicant’s specification and figures support the first guard arm defining a first aperture and the second guard arm defining a second aperture. For purposes of examination, the latter interpretation will be applied. Appropriate correction and/or clarification is required.
	The present claims are replete with similar errors to those provided above. Examiner previously requested that applicant review the claims and draft claims that adhere to MPEP 2173 and avoid issues of indefiniteness. Examiner respectfully requests that the claims of the present case are reviewed and errors are corrected for purposes of expediting examination. It is critical that the claims of the present case are brought into compliance with USC 112 before allowable subject matter can be discussed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The entirety of Claim 4 recites the limitation “wherein the first and second guard arms are operably coupled to the proximal wall.” This limitation fails to further limit Lines 14-15 of Claim 1 reading “the safety clip further including two opposed safety clip retention tabs extending from a proximal wall of the safety clip.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thoresen et al. (USPN 7,604,616) in view of Kuracina et al. (USPGPub 2013/0204207).

Re Claim 1, Thoresen discloses a passive safety catheter assembly (Thoresen Fig. 46), comprising: a catheter hub (24) and a catheter tube extending distally thereof (as seen in Thoresen Fig. 46); a catheter insertion device including a needle cannula (31) having a proximal portion, an elongate body and a sharp distal tip (32); a handle (proximal end of 34, as seen in Thoresen Fig. 46) operably coupled to the proximal portion of the needle cannula (31); and a safety clip assembly (40, 1221) including a housing (41) and a safety clip (1221) (Thoresen Fig. 47), the safety clip (1221) including a first guard arm (2191, 2192) and a second guard arm (2191, 2192) (Thoresen ¶ 0217), the first guard arm including a first retention tab (650) and the second guard arm including a second retention tab (650) (Thoresen ¶ 0180; as seen in Thoresen Fig. 17; 0051 describes wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17), the first guard arm including a first retention tab (2193) and the second guard arm including a second retention tab (2193) (Thoresen ¶ 0217), the first guard arm (2191, 2192) including a first aperture (2194) and the second guard arm (2191, 2192) including a second aperture (2194) (Thoresen ¶ 0217), the first aperture and the second aperture configured to enable passage of the elongate body and sharp distal tip (32) of the needle cannula (31) therethrough, the first guard arm (2191, 2192) comprising a first hook feature (2195) and the second guard arm (2191, 2192) comprising a second hook feature (2195), the first hook feature and the second hook feature configured to enable the safety clip to selectively grip the catheter hub (24) (Thoresen ¶ 0217-0219; Figs. 46-48).
	Thoresen further discloses the safety clip (1221) further including the first retention tab (650) and the second retention tab (650) configured to deflect when inserting the safety clip (1221) within a chamber (42) of the housing (41) (as seen in Thoresen Fig. 17; ¶ 0051 describes wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17), thereby enabling the safety clip (1221) to slide into position at least partially within the housing (41), distal movement of the safety clip (1221) out of the housing (41) inhibited by an interference fit between the first retention tab (650) and the second retention tab (650) and one or more walls (660) defining the chamber (42) of the housing (41) effectively locking the safety clip (1221) within the housing (41) (Thoresen Figs. 17 and 46-48; ¶ 0043, 0051, 0180).
	Finally, Thoresen discloses wherein the safety clip assembly is configured to transition between a first position (Thoresen Fig. 47) in which the first guard arm (2191, 2192) and the second guard arm (2191, 2192) are restrained against their natural bias by the passage of the needle cannula (31) through an alignment of the first aperture (2194) and the second aperture (2194) of the first retention tab (2193) and the second retention tab (2193) respectively, such that the first hook feature (2195) and the second hook feature (2195) are in gripping contact with the catheter hub (24), and a second position (Thoresen Fig. 48) in which the needle cannula is proximally withdrawn through the first aperture (2194) and the second aperture (2194) to enable the first guard arm (2191, 2192) and the second guard arm (2191, 2192) to be naturally biased apart, such that the first aperture (2194) and the second aperture (2194) of the first retention tab (2193) and the second retention tab (2193) respectively become unaligned to trap the sharp distal tip (32) of the needle cannula (31) within the safety clip (1221), and the first hook feature (2195) and the second hook feature (2195) release gripping contact with the catheter hub (24) (Thoresen ¶ 0217-0219).
	However, Thoresen fails to teach the first retention tab and the second retention tab extending from a proximal wall of the safety clip wherein the first retention tab and second retention tab of Thoresen are coupled to the first guard arm and the second guard arm respectively and not a proximal wall (1100) (as seen in Thoresen Fig. 17, wherein support for this embodiment being a part of any of Thoresen’s embodiments, such as that of Fig. 49, is found at Thoresen ¶ 0051 describing wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17). 
	Kuracina discloses a passive safety catheter assembly (Kuracina Figs. 39 and 40) comprising a catheter hub (802), needle (130), and safety clip (100), the safety clip (100) further including a first retention tab (810) and a second retention tab (811) opposed to one another and configured to deflect when inserting the safety clip (100) within a chamber of a housing of the catheter hub (802) (as seen in Kuracina Figs. 39 and 40), wherein the first retention tab (810) and the second retention tab (811) extend from a proximal wall of the safety clip (100) (Kuracina ¶ 0105 - “resilient tabs 810 and 811 situated at or near the base of the needle guard 100”).
	In the present case, it would have been an obvious matter of design choice to modify Thoresen to comprise the first retention tab and the second retention tab extending from a proximal wall of the safety clip (as opposed to the first guard arm and the second guard arm as taught by Thoresen) since applicant has not disclosed that having the first retention tab and the second retention tab extending from a proximal wall of the safety clip as opposed to another surface of the safety clip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the design of Thoresen. Furthermore, absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first retention tab and the second retention tab of Thoresen to extend from a proximal wall of the safety clip as disclosed by Kuracina wherein absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement of the first retention tab and the second retention tab on the safety clip.

Re Claim 2, Thoresen in view of Kuracina disclose all of the limitations of Claim 1. Thoresen further discloses wherein the safety clip (1221) is constructed of a resilient thin web of metal (Thoresen ¶ 0205).

Re Claim 3, Thoresen in view of Kuracina disclose all of the limitations of Claim 1. Thoresen further discloses wherein the first hook feature (2195) and the second hook feature (2195) are shaped and sized to closely conform to an outer diameter and extending ridge and/or external ears (26) of the catheter hub (24) (Thoresen ¶ 0218-0219; Figs. 47-48).

Re Claim 4, Thoresen in view of Kuracina disclose all of the limitations of Claim 1. Thoresen also discloses wherein the first guard arm (2191, 2192) and the second guard arm (2191, 2192) are operably coupled to the proximal wall (1100) (Thoresen Fig. 49). 
Re Claim 5, Thoresen in view of Kuracina disclose all of the limitations of Claim 4. Thoresen discloses wherein the proximal wall (1100) includes an aperture (1130) sized to enable the elongate body of the needle cannula (31) to pass therethrough, but inhibits passage of a needle feature (38) of the needle cannula therethrough (Thoresen ¶ 0016, 0040, 0177- 0180, 0219, 0221; Figs. 46-48).

Re Claim 6, Thoresen in view of Kuracina disclose all of the limitations of Claim 5. Thoresen discloses wherein in the second position (Thoresen Fig. 48), proximal movement of the sharp distal tip (32) relative to the safety clip (1221) is inhibited by interference between the needle feature (38) and the aperture (1130) of the proximal wall (1100), and distal movement of the sharp distal tip (32) relative to the safety clip (1221) is inhibited by the unaligned first aperture (2194) and the second aperture (2194) of the first retention tab (2193) and the second retention tab (2193) (Thoresen ¶ 0016, 0040, 0219, 0221).

Re Claim 8, Thoresen in view of Kuracina disclose all of the limitations of Claim 7. Thoresen discloses wherein the first retention tab (650) and the second retention tab (650) are constructed of a resilient material (Thoresen ¶ 0205) and extend from the first guard arm and the second guard arm respectively and not a proximal wall (1100) (as seen in Thoresen Fig. 17, wherein support for this embodiment being a part of any of Thoresen’s embodiments, such as that of Fig. 49, is found at Thoresen ¶ 0051 describing wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17).
	However, Thoresen fails to teach the first retention tab and the second retention tab extend from a proximal wall of the safety clip at an oblique angle. Kuracina discloses the first retention tab (810) and the second retention tab (811) extend from a proximal wall of the safety clip (100) (Kuracina ¶ 0105 - “resilient tabs 810 and 811 situated at or near the base of the needle guard 100”). In the present case, it would have been an obvious matter of design choice to modify Thoresen in view of Kuracina to comprise the first retention tab and the second retention tab extending from a proximal wall of the safety clip (as opposed to the first guard arm and the second guard arm as taught by Thoresen) since applicant has not disclosed that having the first retention tab and the second retention tab extend from a proximal wall of the safety clip as opposed to another surface of the safety clip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the design as disclosed by Thoresen. Furthermore, absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first retention tab and the second retention tab of Thoresen in view of Kuracina to extend from a proximal wall of the safety clip as disclosed by Kuracina wherein absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement of the first retention tab and the second retention tab on the safety clip.

Re Claim 9, Thoresen in view of Kuracina disclose all of the limitations of Claim 8. Thoresen discloses wherein the first retention tab (650) and the second retention tab (650) extend from the first guard arm and the second guard arm respectively at an orthogonal angle and not a proximal wall (1100) (as seen in Thoresen Fig. 17, wherein support for this embodiment being a part of any of Thoresen’s embodiments, such as that of Fig. 49, is found at Thoresen ¶ 0051 describing wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17), the first retention tab (650) and the second retention tab (650) configured to flex to enable the safety clip (1221) to be inserted into a chamber (42) of the housing (41), and inhibit removal of the safety clip (1221) from the chamber (42) once inserted (as seen in Thoresen Fig. 17; ¶ 0051 describes wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17). 
	Kuracina discloses the first retention tab (810) and the second retention tab (811) extend from a proximal wall of the safety clip (100) (Kuracina ¶ 0105 - “resilient tabs 810 and 811 situated at or near the base of the needle guard 100”). In the present case, it would have been an obvious matter of design choice to modify Thoresen in view of Kuracina to comprise the first retention tab and the second retention tab extending from a proximal wall of the safety clip (as opposed to the first guard arm and the second guard arm as taught by Thoresen) since applicant has not disclosed that having the first retention tab and the second retention tab extend from a proximal wall of the safety clip as opposed to another surface of the safety clip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the design as disclosed by Thoresen. Furthermore, absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first retention tab and the second retention tab of Thoresen in view of Kuracina to extend from a proximal wall of the safety clip as disclosed by Kuracina wherein absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement of the first retention tab and the second retention tab on the safety clip.

Re Claim 10, Thoresen discloses a catheter insertion device (Thoresen Fig. 46) configured to inhibit release of a catheter hub (24) of a catheter assembly from the catheter insertion device until a sharp distal tip (32) of a needle cannula (31) utilized to insert the catheter assembly is safely captured in a safety clip assembly (40, 1221), thereby reducing the risk of an inadvertent needle stick, the catheter insertion device comprising: the needle cannula (31) having a proximal end; a handle (proximal end of 34, as seen in Thoresen Fig. 46) operably coupled to the proximal end of the needle cannula (31); and the safety clip assembly (40, 1221) including a housing (41) and the safety clip (1221) (Thoresen Fig. 47), the safety clip (1221) including a first guard arm (2191, 2192) and a second guard arm (2191, 2192) (Thoresen ¶ 0217), the first guard arm and the second guard arm configured to selectively grip the catheter hub (24) of the catheter assembly (Thoresen ¶ 0217-0219; Figs. 46-48), the first guard arm including a first retention tab (2193) and the second guard arm including a second retention tab (2193) (Thoresen ¶ 0217), the first guard arm (2191, 2192) defining a first aperture (2194) and the second guard arm (2191, 2192) defining a second aperture (2194) (Thoresen ¶ 0217), the first aperture and the second aperture configured to enable passage of the needle cannula (31) therethrough (Thoresen Figs. 46-48).
	Thoresen further discloses the safety clip (1221) further including a first retention tab (650) and a second retention tab (650) configured to deflect when inserting the safety clip (1221) within a chamber (42) of the housing (41) (Thoresen ¶ 0180; as seen in Thoresen Fig. 17; 0051 describes wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17), thereby enabling the safety clip (1221) to slide into position at least partially within the housing (41), distal movement of the safety clip (1221) out of the housing (41) inhibited by an interference fit between the two opposed safety clip retention tabs (650) and one or more walls (660) defining the chamber (42) of the housing (41) effectively locking the safety clip (1221) within the housing (41) (Thoresen Figs. 17 and 46-48; ¶ 0043, 0051, 0180).
	Finally, Thoresen discloses wherein the safety clip assembly is configured to transition between a first position (Thoresen Fig. 47) in which the first guard arm (2191, 2192) and the second guard arm (2191, 2192) are restrained against their natural bias by the passage of the needle cannula (31) through an alignment of the first aperture (2194) and the second aperture (2194) of the first retention tab (2193) and the second retention tab (2193) respectively, such that a first hook feature (2195) on the first guard arm (2191, 2192) and a second hook feature (2195) on the second guard arm (2191, 2192) are in gripping contact with the catheter hub (24), and a second position (Thoresen Fig. 48) in which the needle cannula is proximally withdrawn through the first aperture (2194) and the second aperture (2194) to enable the first guard arm (2191, 2192) and the second guard arm (2191, 2192) to be naturally biased apart to release gripping contact with the catheter hub (24) such that the first aperture (2194) and the second aperture (2194) of the first retention tab (2193) and the second retention tab (2193) respectively become unaligned to trap the sharp distal tip (32) of the needle cannula (31) within the safety clip (1221) (Thoresen ¶ 0217-0219).
	However, Thoresen fails to teach the first retention tab and the second retention tab extending from a proximal wall of the safety clip wherein the first retention tab and second retention tab of Thoresen are coupled to the first guard arm and the second guard arm respectively and not a proximal wall (1100) (as seen in Thoresen Fig. 17, wherein support for this embodiment being a part of any of Thoresen’s embodiments, such as that of Fig. 49, is found at Thoresen ¶ 0051 describing wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17). 
	Kuracina discloses a passive safety catheter assembly (Kuracina Figs. 39 and 40) comprising a catheter hub (802), needle (130), and safety clip (100), the safety clip (100) further including a first retention tab (810) and a second retention tab (811) opposed to one another and configured to deflect when inserting the safety clip (100) within a chamber of a housing of the catheter hub (802) (as seen in Kuracina Figs. 39 and 40), wherein the first retention tab (810) and the second retention tab (811) extend from a proximal wall of the safety clip (100) (Kuracina ¶ 0105 - “resilient tabs 810 and 811 situated at or near the base of the needle guard 100”).
	In the present case, it would have been an obvious matter of design choice to modify Thoresen to comprise the first retention tab and the second retention tab extending from a proximal wall of the safety clip (as opposed to the first guard arm and the second guard arm as taught by Thoresen) since applicant has not disclosed that having the first retention tab and the second retention tab extending from a proximal wall of the safety clip as opposed to another surface of the safety clip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the design of Thoresen. Furthermore, absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first retention tab and the second retention tab of Thoresen to extend from a proximal wall of the safety clip as disclosed by Kuracina wherein absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement of the first retention tab and the second retention tab on the safety clip.

Re Claim 11, Thoresen in view of Kuracina disclose all of the limitations of Claim 10. Thoresen further discloses wherein the first guard arm (2191, 2192) and the second guard arm (2191, 2192) are shaped and sized to closely conform to an outer diameter and extending ridge and/or external ears (26) of the catheter hub (24) (Thoresen ¶ 0218-0219; Figs. 47-48).

Re Claim 13, Thoresen in view of Kuracina disclose all of the limitations of Claim 12. Thoresen discloses wherein the proximal wall (1100) includes an aperture (1130) sized to enable an elongate body of the needle cannula (31) to pass therethrough, but inhibits passage of a needle feature (38) of the needle cannula therethrough (Thoresen ¶ 0016, 0040, 0177- 0180, 0219, 0221; Figs. 46-48).

Re Claim 14, Thoresen in view of Kuracina disclose all of the limitations of Claim 10. Thoresen discloses wherein the first retention tab (650) and the second retention tab (650) extend from the safety clip (1221) orthogonal to the first guard arm (2191, 2192) and the second guard arm (2191, 2192) respectively (as seen in Thoresen Fig. 17; ¶ 0051 describes wherein with “all of the foregoing embodiments, the clip arm can be configured so it engages either the inside or the outside of the catheter hub” by means of, “for example, a slot and a finger,” as is shown in the example of Thoresen Fig. 17), the first retention tab (650) and the second retention tab (650) configured to secure the safety clip (1221) at least partially within the housing (41) (as seen in Thoresen Fig. 18). 

Re Claim 15, Thoresen in view of Kuracina disclose all of the limitations of Claim 14. Thoresen discloses wherein the first retention tab (650) and the second retention tab (650) are constructed of a resilient material (Thoresen ¶ 0205) and extend from the first guard arm (2191, 2192) and the second guard arm (2191, 2192) respectively at an oblique angle (Thoresen Fig. 17). Kuracina discloses the first retention tab (810) and the second retention tab (811) extend from a proximal wall of the safety clip (100) (Kuracina ¶ 0105 - “resilient tabs 810 and 811 situated at or near the base of the needle guard 100”). In the present case, it would have been an obvious matter of design choice to modify Thoresen in view of Kuracina to comprise the first retention tab and the second retention tab extending from a proximal wall of the safety clip (as opposed to the first guard arm and the second guard arm as taught by Thoresen) since applicant has not disclosed that having the first retention tab and the second retention tab extend from a proximal wall of the safety clip as opposed to another surface of the safety clip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with the design as disclosed by Thoresen. Furthermore, absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the first retention tab and the second retention tab of Thoresen in view of Kuracina to extend from a proximal wall of the safety clip as disclosed by Kuracina wherein absent a teaching as to the criticality of the first retention tab and the second retention tab extending from a proximal wall of the safety clip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement of the first retention tab and the second retention tab on the safety clip.
Response to Arguments
Applicant’s arguments filed 03/22/2022 with respect to most claim objections and 112 rejections have been fully considered and are persuasive. Some objections to the claims remain outstanding. Furthermore, new issues under 112 have been cited under the 112 rejections section above. Examiner thanks applicant for amending the claims to preclude so many of the outstanding claim objections and 112 rejections. Due to claim amendments, most claim objections and 112 rejections have been withdrawn. Please see under the claim objections header and the 112 rejection headers above for outstanding and new objections and 112 rejections. 
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to the 103 rejection begin in the middle of Page 7 of the response. Applicant states the following, “[t]he Examiner has taken the position that Thoresen teaches all of the claimed elements, except for two opposed safety clip retention tabs extending from a proximal wall of the safety clip.” This is incorrect and is not the position of examiner. Thoresen does in fact teach two opposed safety clip retention tabs, elements 650, as can be seen in Thoresen Figs. 17 and 18. What examiner contends that Thoresen does not teach is that the safety clip retention tabs extend from the proximal wall of the safety clip, whereas in Thoresen, the safety clip retention tabs extend from the guard arms. Examiner relies on Kuracina to teach the safety clip retention tabs Thoresen can in fact extend from the proximal wall of Thoresen. Therefore, applicant’s argument of secondary reference Kuracina teaching away from an interference fit is moot where Kuracina is not relied upon to teach an interference fit. Examiner is available at applicant’s leisure to discuss the present case. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783